Citation Nr: 1123551	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of bilateral inguinal hernia repairs.

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the thoracic and lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
	
		INTRODUCTION

The Veteran served on active duty from December 1978 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision.  It was previously before the Board in May 2009 and December 2009, when it was remanded for additional evidentiary development.  Such development having been completed, it has been returned to the Board for further appellate review.

The claims for increased initial disability ratings for degenerative disc disease of the cervical spine and lumbar/thoracic spine are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Although the Board regrets the necessity for another remand in this case, it is important to provide the Veteran with complete substantive due process, and to ensure adjudicators have complete information upon which to base a final decision in the Veteran's appeal.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran had bilateral laparoscopic inguinal hernia repair surgery during service.  

2.  A right inguinal hernia was shown to have recurred during a February 2007 ultrasound examination, and the Veteran additionally reports symptoms of a left inguinal hernia recurrence.  

3.  The Veteran does not require a truss or belt for support.





CONCLUSION OF LAW

A compensable disability rating is not warranted for the Veteran's residuals of bilateral inguinal hernia repairs.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends a compensable disability rating is warranted for his hernia disability on the basis that he experiences daily pain and has modified his activities and his diet to minimize discomfort and pain associated with the hernia condition.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this case, the Veteran was provided with this information in letters issued in September 2004, prior to the initial adjudications of his claims and in January 2010, prior to the most recent adjudication of his claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a March 2006 letter.

We observe that the Veteran has requested another VA examination pertaining to his hernia condition, with a different VA examiner.  The Veteran was most recently afforded a VA examination in July 2009.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Specifically, the examiner relied upon the report of a February ultrasound which documented the presence of a fat-filled hernia, to reach the diagnosis of a right hernia.  As this ultrasound report showing the presence of a recurrent right hernia has been the Veteran's concern throughout, the Board concludes that the VA examination and the examination report are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Veteran's service treatment records, service retiree health records and VA medical records have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented numerous written statements in support of his claim.  The Veteran has been provided with multiple VA medical examinations pertinent to this claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the assignment of the initial rating for postoperative inguinal hernia residuals following the initial award of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire appeal period.  In this respect, staged ratings can provide a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the United States Court of Appeals for Veterans Claims (Court) noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Governing regulation provides that an inguinal hernia which is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, will be rated as 60 percent disabling.  A small postoperative recurrent, or unoperated irremediable hernia which is not well supported by a truss, or not readily reducible, will be rated as 30 percent disabling.  A postoperative recurrent inguinal hernia which is readily reducible and well supported by a truss or a belt will be rated as 10 percent disabling.  An inguinal hernia which has not been operated upon but which is deemed to be remediable or a small, reducible hernia, or one without true hernia protrusion will be rated as noncompensably disabling.  Adjudicators are further instructed to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated using the above criteria; and 10 percent, only, will be added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Historically, the Veteran underwent a bilateral inguinal hernia repair in service.  Upon discharge from service, there had been no recurrence of the hernias, although the Veteran was noted to have some tenderness in the area, and intermittent, "very mild muscle strain in the groin," was noted on the report of the Veteran's September 2004 pre-discharge examination.  Service connection was granted effective as of the Veteran's discharge from service and a noncompensable disability rating was assigned.  The Veteran disagreed with the rating assigned, asserting that he believed his hernias had recurred.  

An ultrasound examination in February 2007 revealed the presence of a fat-filled hernia in the right inguinal canal.  The left inguinal canal was normal.  Upon VA examination in July 2009, the Veteran reported a history of discomfort in his right groin and rare discomfort on the left side.  There was no visible or palpable bulge in the area upon clinical examination.  The examiner rendered a diagnosis of bilateral inguinal discomfort, right greater than left, from previous hernia repairs.  The examiner then provided the following explanation:  

Today's physical examination did not show any physical recurrence of bilateral inguinal hernias.  This was noted on physical examination today of the genitalia.  There was no bulge noted in either side of the groin.  There was no palpable discomfort noted today.  However, an ultrasound from two years ago at Offutt Air Force Base did show some fat in the right canal, suggesting a fat filled hernia.  Therefore concerning today's request, based on the ultrasound from two years ago, it appears at least as likely as not that he has a fat filled hernia on the right side, noted on ultrasound examination, but not noted on physical examination.  This is based on the review of the 2007 Offutt ultrasound.  There was no physical recurrence of the hernia.  This is only noted on ultrasound.  The level of severity appears to be mild.

As set forth above, the Veteran contends that he has or is developing a left-sided hernia recurrence as well the right-sided one shown on ultrasound, and that he experiences daily pain and has modified his activities and his diet to minimize discomfort and pain associated with the hernia condition.

Applying the governing criteria to the Veteran's case, the Board finds that his situation does not meet the criteria for the assignment of a 10 percent disability rating.  He underwent surgery in service for bilateral inguinal hernias, so he meets the first of several criteria set forth in Diagnostic Code 7338.  His right hernia, at least, is demonstrated to have recurred, meaning that he meets the second criterion.  As to his left hernia, although no hernia was demonstrated on physical examination, the Veteran's statement that he feels as though a left-sided hernia is developing is deemed credible for purposes of this decision.  In other words, his statement of his symptoms is deemed credible, and his recollection of having the same symptoms previously when he had a left-sided hernia which required surgery is within his competence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, the Veteran's situation does not meet all the criteria required for the award of a 10 percent, or greater, disability rating.  He does not contend, and has never contended that a truss or belt is required to support the hernia.  Because the specific language of 38 C.F.R. § 4.114 requires all the criteria to be met for the award of a 10 percent disability rating, a 10 percent rating is not for application here.  The continuation of the currently-assigned noncompensable disability rating is also consistent with the examiner's description of the severity of the right-sided hernia as "mild."  Given that the existence of a left-sided hernia is medically unconfirmed, a separate compensable rating for recurrence of the left hernia is out of the question.  Therefore, a compensable disability rating is not warranted for the Veteran's residuals of bilateral inguinal hernia repairs.  Absent greater symptomatology and impairment, the preponderance of the evidence is against the assignment of a compensable disability rating.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In the current case, the Board finds that the schedular criteria are adequate to evaluate the Veteran's level of disability and symptomatology from his service-connected inguinal hernia residuals.  No referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service would thus appear to be warranted.  


ORDER

A compensable disability rating for residuals of bilateral inguinal hernia repairs is denied.  


REMAND

Following the previous remand, the Veteran submitted a statement to the effect that he would like the VA to consider his chiropractic treatment records in conjunction with assigning a disability rating for his service-connected spine disabilities.  In the February 2011 statement, he identified a chiropractor in Middletown Ohio, and a second chiropractor in Bellevue, Nebraska.  He also submitted billing records showing that he receives chiropractic care several times a month and has done so for several years.  

Because these issues involve the veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection, the entire evidentiary record from the time of the veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, governing regulation provides that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c).

Unfortunately, this is the first indication the VA has received from the Veteran that he receives private medical care; hence another remand is required.  To avoid further piecemeal development and greater delay of this appeal, we again emphasize that if he has received any other medical care for his spine disabilities, he should so inform the VA, so that copies of these records may be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, the RO should obtain the complete medical records from the two chiropractors the Veteran has identified, reflecting care provided from February 2005 until the present.  

2.  After the development requested above has been completed, the RO should again review the record, performing any additional evidentiary development which may become apparent upon review of the newly-received records, such as providing the Veteran with another spine examination for purposes of compensation, if indicated.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


